                Case 2:13-cr-00399-MCE Document 368 Filed 02/24/21 Page 1 of 5


 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRÉ M. ESPINOSA
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700

 5   Attorney for Plaintiff
     United States of America
 6

 7                                IN THE UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                      )   CASE NO. 13-CR-00399-MCE
10                                                  )
                   Plaintiff,                       )   UNITED STATES’ MOTIONS TO SET A
11                                                  )   BRIEFING SCHEDULE FOR DEFENDANT’S
          v.                                        )   MARCH 25, 2021 RE-SENTENCING HEARING
12                                                  )
     JESSE DAVENPORT,                               )   DATE: FEBRUARY 4, 2021
13                                                  )   NO HEARING REQUESTED
           a/k/a Draco John Flama,                  )   COURT: HON. MORRISON C. ENGLAND, JR.
14                                                  )
                   Defendant.                       )
15                                                  )
16                                           I.      BACKGROUND
17             In October 2016, a jury convicted defendant Jesse Davenport, a/k/a Draco John Flama, of
18   multiple child exploitation crimes, including conspiracy to produce a video depicting the sexual abuse
19   of a toddler. At Davenport’s instruction, his co-conspirator recorded herself sexually abusing their
20   three-year-old victim, then emailed the video to Davenport. After receiving it, Davenport lavished
21   praise on the video, instructed his co-conspirator to make and send him a similar video, and distributed
22   the video to a third party. The conviction was Davenport’s third sex offense against a minor between
23   November 2010 and August 2013. Remarkably, Davenport committed those three sex crimes against
24   three minors in three states over three years, while also serving 1.5 years in prison for the second crime.
25   He was on parole from that second sex-crime conviction when he committed the third. In March 2017,
26   this Court sentenced Davenport to 600 months in prison. In January 2019, the Ninth Circuit affirmed
27   Davenport’s conviction but remanded for resentencing using the correct Guidelines manual.
28
              Case 2:13-cr-00399-MCE Document 368 Filed 02/24/21 Page 2 of 5


 1          In or about May 2019, the U.S. Marshal Service transported Davenport from federal prison back
 2   to the Sacramento County Jail to await resentencing. In June 2019, the government requested a status
 3   hearing, which the Court set for August 2019. Dkt. No. 319-20. After several continuances of that
 4   hearing, the parties agreed on and sought a sentencing date of January 30, 2021, and stipulated to a
 5   briefing schedule for objections to the PSR and the filing of any sentencing memoranda. Dkt. No. 321-
 6   23. The Probation officer filed the draft PSR on December 12, 2019, and after considering Davenport’s
 7   informal objections, filed the final revised PSR on January 9, 2020. Dkt. No. 332, 334.
 8          On October 10, 2019, the Court held a status conference and confirmed the January 30, 2020
 9   sentencing date. Dkt. No. 329. Due to a combination of unforeseeable circumstances (including the
10   Covid-19 pandemic), Davenport’s resentencing hearing was re-scheduled to May 2020, then June 2020,
11   then August 20, 2020, then October 15, 2020, and then to December 17, 2020, before being scheduled
12   to the current date of March 25, 2021. Dkt. No. 333, 346, 347, 348, 356, 358, 361. While the delay
13   during that period was not solely attributable to Davenport, he made it clear in mid-2020 that he would
14   refuse to consent to being sentenced until he could appear in person, insuring indefinite delay of his re-
15   sentencing. See Dkt. No. 360 (affirming earlier refusal to consent to sentencing via video-conference).
16          While Davenport waits to be re-sentenced, he has kept busy by bringing serial motions for
17   various relief (including several frivolous motions seeking impossible transfers to alternative detention
18   facilities) before this Court and others. Dkt. No. 324 (containing an unnoticed motion for pro se status
19   with stand-by counsel), 327 (addressing the merits of that prior unnoticed motion), 330 (seeking special
20   jail accommodations), 335 (second motion for pro se status with stand-by counsel), 337 (seeking to
21   change the caption of this case after seven years), 339 (seeking grand jury transcripts after previous
22   denial of an earlier motion), 341 (second motion, to a new judge, seeking to change the caption of this
23   case after seven years), 350 (motion to transfer to alternate detention facility), 363 (second motion to
24   transfer to alternate detention facility). In some of his motions, Davenport asked one judge to overrule
25   the order of another, see Dkt. No. 335, 341, 363, including successfully asking a Magistrate Judge to
26   overrule the District Court’s prior order denying his motion for pro se status with stand-by counsel.
27   Compare Dkt. No. 329 (denying October 2019 motion for pro se status with stand-by) with Dkt. No.
28


                                                          2                         Motion to Set A Briefing Schedule
                                                                      United States v. Davenport, 2:13-CR-0399 MCE
                 Case 2:13-cr-00399-MCE Document 368 Filed 02/24/21 Page 3 of 5


 1   336 (granting January 2020 motion for pro se status with stand-by counsel).
 2           Neither party has yet filed formal objections to the PSR or sentencing memoranda, which are
 3   necessary steps to limit additional needless delay in this matter and close out the district court phase of
 4   the case.
 5                                              II.     ARGUMENT1
 6
             A.      The Court should order presentence briefing completed before March 25, 2021.
 7           The Court may regulate practice before it in any manner consistent with federal law, the Federal
 8   Rules of Criminal Procedure, and the Local Rules. Fed. R. Crim. P. 57(b).
 9           More than two years have passed since the Ninth Circuit decided Davenport’s appeal and
10   remanded this matter for re-sentencing. More than one year has passed since Davenport’s first
11   scheduled re-sentencing hearing, and multiple dates after that initial date have come and gone.
12   Davenport has made clear that he intends to force additional delay by refusing to consent to be
13   sentenced via video-conference, as is his right. However, to avoid needless additional delay, the Court
14   should require the parties to fully brief this matter so that the Court may proceed to sentencing at the
15   next possible in-person hearing date available. If the matter is not fully briefed before then, Davenport
16   will hold leverage to force the Court to permit more delay by requesting even more time to complete
17   pre-sentence briefing he could have completed long ago (especially with the help of his stand-by
18   counsel, who was appointed a year ago in January 2020).
19           The Final PSR has been available to the parties since January 9, 2020, giving Davenport and his
20   able stand-by counsel more than sufficient time to complete whatever research or other preparation they
21   feel is required to present their argument at a second sentencing in this matter, in which the Ninth
22   Circuit has already decided several issues that were before the Court at Davenport’s original sentencing
23   and will not be before it at the re-sentencing.
24

25

26
         1
           This memorandum does not include a detailed procedural and factual history, however, a lengthy recitation
27   of each may be found in the government’s Opposition to Davenport’s Motion to Compel, Motion for Disclosure,
     Motion for Correction of the Record, a Motion to Remove Shackles. See Dkt. No. 342.
28


                                                            3                          Motion to Set A Briefing Schedule
                                                                         United States v. Davenport, 2:13-CR-0399 MCE
              Case 2:13-cr-00399-MCE Document 368 Filed 02/24/21 Page 4 of 5


 1          Accordingly, the Court should order the following briefing schedule:
 2                •   March 4, 2020: The parties shall file formal objections to the PSR;
 3
                  •   March 18, 2020: The parties shall file responses to objections and any sentencing
 4                    memoranda.

 5                •   March 25, 2020: Sentencing Hearing.
 6   Even if Davenport refuses to consent to sentencing by video-conference on March 25, 2020, the Court

 7   should require the above briefing schedule so that this matter is finally fully briefed and ready for the

 8   earliest possible date the Court can proceed with an in-person sentencing hearing.

 9                                            III.    CONCLUSION

10          For the forgoing reasons, the Court should order the above-detailed briefing schedule.

11                                                             Respectfully Submitted,
12    Dated: February 24, 2021                                 McGREGOR W. SCOTT
                                                               United States Attorney
13
                                                     By:       /s/ André M. Espinosa
14                                                             ANDRÉ M. ESPINOSA
                                                               Assistant U.S. Attorney
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                           4                          Motion to Set A Briefing Schedule
                                                                        United States v. Davenport, 2:13-CR-0399 MCE
             Case 2:13-cr-00399-MCE Document 368 Filed 02/24/21 Page 5 of 5


 1                                                 ORDER
 2          For the reasons set forth in the government’s motion, and for good cause shown, it is hereby
 3   ORDERED, that the parties shall file sentencing documents as follows:
 4          The parties shall file formal objections to the PSR on or before March 4, 2021;
 5          The parties shall file responses to objections and any sentencing memoranda on or before
 6   March 18, 2021; and
 7          The March 25, 2021, resentencing hearing is VACATED and CONTINUED to April 1, 2021,
 8   at 9:00 a.m. in Courtroom 7. The re-sentencing hearing will be conducted in person before the Court.
 9          IT IS SO ORDERED.
10
     Dated: February 24, 2021
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                        5                        Motion to Set A Briefing Schedule
                                                                   United States v. Davenport, 2:13-CR-0399 MCE
